                       IN THE UNITED STATES DISTRICT COURT
                   FO~ THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. S:09-CR-1S8-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
MARCUS ANTWAN WILEY,                          )
                                              )
                          Defendant           )


       On February 23, 2021, Marcus Antwan Wiley ("Wiley" or "defendant'') moved prose for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. l 1S-391, § 603(b),

132 Stat. S194, S238-41 (2018) (codified as amended at 18 U.S.C. § 3S82) [D.E. 393]. On April

S, 2021, Wiley, through counsel, filed a memorandum and exhibits in support [D.E. 397-99, 406].

On April 16, 2021, the government responded in opposition and filed exhibits in support [D.E. 408].

On April 19, 2021, Wiley replied [D.E. 410]. As explained below, the court denies Wiley's motion.

                                                  I.

       On August 3, 2009, without a written plea agreement, Wiley pleaded guilty to conspiracy to

commit armed bank robbery (count one), armed bank robbery and aiding and abetting (count two),

and use and carry of a firearm during and in relation to a crime of violence and aiding and abetting

(count three). See [D.E. 1, 82]. On November 9, 2009, the court held a sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 113, 12S,

214]. The court calculated Wiley's total offense level to be 26, his criminal history category to be

III, and his advisory guideline range on count one and two to be 78 to 97 months' imprisonment and

to be 84 months' consecutive imprisonment on count three. See [D.E. 214] 1. After denying
Wiley's motion for downward departure or variance and thoroughly considering all relevant factors

under 18 U.S.C. § 3S53(a), the court sentenced Wiley to 60 months' imprisomnent on count one, 87

months' concurrentimprisomnentoncounttwo, and 84 months' consecutive imprisomnentoncount

three, for a total of 171 months' imprisomnent. See [D.E. 113]; [D.E. 125] 3.

       On July 10, 2010, the government moved pursuant to Federal Rule of Crimjnal Procedure

3S(b) to reduce Wiley's sentence [D.E. 194]. On October 6, 2010, the court reduced Wiley's

sentence to 114 months' imprisomnent [D.E. 220]. On October 27, 2010, the court amended its

judgment, modifying the restitution order [D.E. 222].

       On May 26, 2017, Wiley was released from federal prison and began federal supervised

release. See [D.E. 33S] 1; [D.E. 34S] 1. On June 27, 2018, and again on December 7, 2018,

Probation moved to revoke supervised release. Ultimately, the court found that Wiley violated his

supervised release by conspiring to distribute and possess with intent to distribute a quantity of

heroin and distribution of a quantity of heroin. See [D.E. 335]; [D.E. 345] 1. On December 13,

2018, the court sentenced Wiley to 37 months' imprisomnent on the revocation, with the revocation

sentence to run consecutive to Wiley's S7-month sentence on the underlying crimjnal oonviction on

two counts concerning heroin distribution. See [D.E. 346,347]; J., United States v. Wiley, No.

S:18-CR-235-D (E.D.N.C. Dec. 13, 2018) [D.E. 213].

       On April 15, 2019, Wiley moved to vacate, set aside, or correct his sentenceunder28 U.S.C.

§ 225S [D.E. 348]. On January 13, 2021_, the court dismissed Wiley's motion and denied a

certificate of appealability [D.E. 391,392].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

                                                2
sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

        1.     Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:


                                                   3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

             (A) Medical Condition of the Defendant.-

                    (i) The defendant is suffering from a terminal illness (i.e., a serious and
                        advanced illness with an end oflifetrajectory). A specific prognosis
                        of life expectancy (i.e., a probability of death within a specific time
                        period) is not required. Examples include metastatic solid-tumor
                        cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                        disease, and advanced dementia.

                    (ii) The defendant is-

                          (1) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment,
                               or

                          (Ill) experiencing deteriorating physical or mental health because
                                of the aging process,

                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment ofa correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                   .(i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                       when the defendant would be the only available caregiver for the
                       spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact "that an extraordin.my and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See, e.g.• United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

 May 7, 2021); United States v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v.

 McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13 only applies when a

 request for compassionate release is made upon motion of the Director of the [BOP]." Kibble, 992

 F.3d at 330-31. Nevertheless, section lBl.13 provides informative policy when assessing an

 inmate's motion, but a court independently determines whether "extraordinary and compelling

 reasons" warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See High. 2021 WL

 1823289,at*3;McCoy, 981 F.3dat284. In doing so, thecourtconsultsnotonlyU.S.S.G. § lBl.13,

 butalsothetextof18U.S.C. § 3582(c)(l)(A)and the section3553(a)factors. See, e.g.,McCoy, 981

 F.3d at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020); United States v.

· ymm, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin. 978 F.3d 1000, 1007--08
 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

 Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

        Wiley submitted a compassionate release request to the warden, which the warden denied

                                                  5
on August 10, 2020. See [D;E. 393-1]; [D.E. 406] 5. The government has not invoked section

3582's exhaustion requirement. See United States v. Al~ 960 F.3d 831, 833-34 (6th Cir. 2020).2

Accordingly, the court addresses Wiley's claim on the merits.

       Wiley seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Wiley cites the COVID-19 pandemic and his obesity and hypertension. See [D.E. 398];

[D.E. 399]; [D.E. 406] 12-14. Wiley also cites the conditions at FCI Butner, his rehabilitation

efforts, his release plan, and that he has served over 41 % ofhis sentence. See [D.E. 393] 5--6; [D.E.

406] 10-11, 18-19; [D.E. 406-1]; [D.E. 406-2]; [D.E. 406-3]; [D.E.'410] 5-7.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cm.t. n.l(A)(ii). Although Wiley states that he

suffers from obesity and hypertension, he has not demonstrated that he is not going to recover from

these conditions or that they cannot be treated while Wiley serves his sentence. Moreover, Wiley

has received both doses ofthe Pfizer BioNTech vaccine. See [D.E.408-1] 36, 63--64; cf. [D.E.410]

1-3. Wiley argues that the vaccine may not lower his medical risks, but the court rejects his

argument as meritless. Cf. [D.E. 41 O] 1-3. Accordingly, reducing Wiley's sentence is not consistent

with application note l(A). See 18 U.S.C. §: 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Wiley's medical conditions, Wiley's rehabilitation efforts, and his release plan

are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia,


       2 The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must "properly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                  6
954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Wiley's sentence.

SeeHigh,2021 WL 1823289, at *4-7;Kibble, 992F.3dat331-32; United Statesv. Chambliss, 948

F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Wiley is 32 years old and engaged in serious criminal conduct in December 2008. See PSR

[D.E. 397]   ft 5-12. Wiley conspired with others to commit a violent armed bank robbery,
committed a violent armed bank robbery, and used a firearm in furtherance ofthe violent armed bank

robbery. During the violent armed bank robbery, Wiley and the conspirators terrorized employees

and customers. See id.    ft 5-16. One co-conspirator assaulted an employee, dragging her and
smashing her face into the concrete floor. See id. ft 7-8. Wiley threw a bag at another employee

and told her to fill it with money. To emphasize the importance ofcompliance, a co-conspirator then

put his :firearm in the employee's face. See id. Within three months of completing his lengthy

federal prison sentence for those honi.:fic offenses, Wiley joined a drug trafficking organization and

conspired to distribute and to possess with intent to distribute a quantity of heroin and distributed

a quantity of heroin. Wiley did so while on federal supervised release, yielding yet another federal

conviction and two more federal prison sentences. See PSR ft 12-31, Wiley, No. 5: l 8-CR-235-D

(E.D.N.C.Nov.26,2018)[D.E.188];J., Wiley,No.5:18-CR-235-D(E.D.N.C.Dec.13,2018)[0.E.

213].

        Even though Wiley now claims that he has learned his lesso~ the court disagrees. Wiley

learned nothing from his first trip to federal priso~ and the court does not believe that he has learned

much of anything since then. Wiley is a violent recidivist with multiple federal convictions and

                                                   7
additional convictions for resisting a public officer (two counts) and possession of marijuana up to

½ ounce, and a history of violating probation and supervised release. Furthermore, Wiley has
                         I



continued to disregard the rules during his present incarceration, incurring four infractions to date.

See [D.E. 406-1] 1. Nonetheless, Wiley has taken some positive steps while incarcerated most

recently. See [D.E. 406] 18; [D.E. 406-1]; [D.E. 406-2]; [D.E. 410] 5.

       The court has considered Wiley's exposure to COVID-19, his vaccination status, his medical

conditions, his rehabilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476,

480--81 (2011); High, 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d402, 412

(4th Cir. 2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the

entire record, the steps that the BOP has taken to address COVID-19 and to vaccinate Wiley, the

section 3553(a) factors, Wiley's arguments, the government's persuasive response, and the need to

punish Wiley for his serious criminal behavior and egregious breach oftrust, to incapacitate Wiley,

to promote respect for the law, to deter others, and to protect society, the court declines to grant

Wiley's motion for compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct.

1959, 1966--68 (2018); High, 2021 WL 1823289, at *4-7; Ruffin, 978 F.3d at 1008--09; Cham.bliss,

948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C.

Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Wiley's request for home confinement, Wiley seeks reliefunder the CARES Act. See

[D.E. 393,406]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

                                                   8
4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Wiley's request for home confinement.

                                             II.

       In sum, the court DENIES Wiley's motion for compassionate release [D.E. 393], and

DISMISSES Wiley's request for home confinement.

       SO ORDERED. This j& day of May 2021.



                                                   JSC.DEVERID
                                                   United States District Judge




                                              9
